E. BRYAN WILSON
Acting United States Attorney

JAMES KLUGMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

                     Plaintiff,

      vs.                                     No. 3:20-cr-00100-SLG-MMS
CORNELIUS AARON PETTUS, Jr.

                     Defendant.


                              JOINT STATUS REPORT

      Pursuant to Miscellaneous General Order 21-10, the parties advise the court that:

      1. The defendant is currently on pretrial release. 5 days of time chargeable under

         the Speedy Trial Act have elapsed. The trial is not especially complex. Because

         the defendant is out of custody, counsel is able to meaningfully interact with him

         in preparation of trial. There are no anticipated issues with availability on the

         part of counsel for the defense or the government.

      2. The parties request that the case remain scheduled for trial on August 23, 2021,



     Case 3:20-cr-00100-SLG-MMS Document 17 Filed 04/12/21 Page 1 of 2
          as previously set.

      3. The parties anticipate that trial will last 5 days.

      4. The government is conducting a filter review of additional discovery, which will

          be provided to the defense as soon as the review is complete. The defense intends

          to file significant motions in limine well in advance of trial.

      5. The parties do not anticipate the virtual participation of any witnesses.



RESPECTFULLY SUBMITTED April 12, 2021 at Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           /s James Klugman
                                           JAMES KLUGMAN
                                           Assistant United States Attorney
                                           United States of America

CERTIFICATE OF SERVICE

I hereby certify that on April 12, 2021
a true and correct copy of the foregoing
was served electronically on:

Clinton M. Campion.

/s James Klugman
Office of the U.S. Attorney




U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                        Page 2 of 2
      Case 3:20-cr-00100-SLG-MMS Document 17 Filed 04/12/21 Page 2 of 2
